Exhibit 10.1

 

Picture 1 [ex-10d1g001.jpg]

 

WideOpenWest, Inc.
7887 East Belleview Avenue, Suite 1000

Englewood, Colorado 80111

September 13, 2019

Re:Amended and Restated Letter Agreement of Employment

Dear Mr. Case:

The purpose of this letter is to formalize the terms and conditions of your
continued employment, and your employment relationship, with WideOpenWest, Inc.
(“WOW” and together with its subsidiaries, the “Company”). Your execution of
this letter (this “Agreement”), which will amend and restate in its entirety the
terms and conditions of your employment relationship with the Company will be
deemed effective as of the date of this letter and will represent your
acceptance of all of the terms set forth below. We are pleased to present this
offer to you for your consideration.

Nature of Agreement and Relationship:  This Agreement does not represent an
employment contract for any specified term. Your employment relationship thus
will remain “at-will,” meaning that, subject to the terms hereof, the Company
may terminate your employment without Cause (as defined below) upon 14 days
prior notice; provided that the Company may terminate your employment at any
time for Cause without notice. You may terminate your employment with 14 days’
prior notice. This Agreement will be deemed effective as of Friday, September
13, 2019 (the “Effective Date”).

Job Title and Duties: Your job title will be Chief Information Officer, and you
will be expected to devote all of your business time and efforts to the
performance of the duties and responsibilities normally associated with this
position, including those that will from time-to-time be assigned to you by the
Company’s Chief Executive Officer and any others within the Company to whom she
may delegate from time to time. Notwithstanding the foregoing, you will be
permitted to serve on the boards of directors of charitable organizations and
perform charitable activities that do not interfere in any material manner with
your duties under this Agreement.

Salary and Bonuses: Your annual base salary for fiscal year 2019 (“Base Salary”)
is $330,000 which shall be subject to periodic review and adjustment in the sole
discretion of the Company. You will be paid in accordance with the Company’s
normal payroll policies and practices, with all applicable deductions being
withheld from your paychecks. In addition to this Base Salary, you will be
eligible for an annual performance bonus with a target bonus opportunity of 50%
of Base Salary pro-rated to the Effective Date (in addition to the annual
performance bonus for the 2019 fiscal year period preceding the Effective Date
under the terms and conditions of your letter agreement of employment in effect
for such period), pursuant to formulas that may be established by the Company in
its sole discretion, and communicated to you upon their establishment. Such
formulae will be based upon a variety of factors, including but not limited to,
the attainment of the Company’s annual budgeted EBITDA, and such other factors
and performance metrics as the Company may also take into consideration, in its
sole discretion, achievement of budgeted customer retention and acquisition and
customer satisfaction ratings.



 



 

Annual Equity Grants: You will receive an additional restricted stock award for
2019 under the 2017 WideOpenWest, Inc. Omnibus Incentive Plan, or such other
equity incentive plan as may be in effect from time to time, pro-rated for the
period commencing September 1, 2019 through the end of February, 2020, with an
aggregate award date target fair market value (before pro-ration and based upon
the closing price of the restricted stock on the last trading day of September,
2019) of not less than $330,000 (being equivalent to 1.0 times your Base Salary)
(the “2019 Supplemental RSA”). The 2019 Supplemental RSA shall time-vest twenty
five percent (25%) on each of the first, second, third, and fourth anniversaries
of the 2019 Supplemental RSA award date.  You will be eligible for subsequent
annual RSA awards (which will be documented in corresponding award agreements
between the Company and you), with the specific terms and conditions of such
RSAs subject to the discretion of the Compensation Committee.

Reimbursement of Expenses: The Company will reimburse you for all reasonable
expenses you incur in the course of performing your duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

Employee Benefits: You will be entitled to participate in all employee benefits
plans or programs offered to executives of the Company (the “Benefits Plans”),
including insurance programs, vacation and other leave benefits, savings,
deferred compensation or retirement plans, merchandise discounts and business
expense procedures. Plan documents setting forth terms of certain of the
Benefits Plans are available upon request. Your execution of this Agreement
represents your acknowledgement and understanding that the plan documents
control all questions of interpretation of applicable Benefits Plans, and that
the Benefits Plans are subject to modification or termination by the Company at
any time, at its sole discretion.

Severance: Upon your termination of employment by the Company without “Cause” or
for “Good Reason,” (together a “Qualifying Termination”) each as defined below,
but subject to your performance of all postemployment obligations set forth in
this Agreement and execution and non-revocation of a release of claims
reasonably satisfactory to the Company within sixty (60) days of such Qualifying
Termination, (i) the Company will continue to pay the monthly rate of your Base
Salary as provided above, for the twenty four (24) month-period commencing on
the Qualifying Termination, and (ii) subject to (A) your timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), (B) your continued copayment of premiums at the
same level and cost to you as if you were an employee of the Company (excluding,
for purposes of calculating cost, and your ability to pay premiums with pre-tax
dollars), and (C) your continued compliance with the obligations set forth
hereof, continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) which covers
you (and your eligible dependents) for a period of twelve (12) months at the
Company’s expense, to be paid in the form of reimbursements to you, provided
that you are eligible and remain eligible for COBRA coverage; provided,
 further, that the Company may modify the continuation coverage contemplated
herein to the extent reasonably necessary to avoid the imposition of any excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable)

For purposes of this Agreement, “Cause” shall mean your (i) conviction, guilty
plea, or plea of “no contest” to any felony or other crime involving moral
turpitude, (ii) commission of any act involving dishonesty or fraud with respect
to the Company, (iii) engaging in any conduct bringing the Company (or its
officers or directors) into public disgrace or disrepute, (iv) gross negligence
or willful misconduct with respect to the Company, (v) substantial and repeated
failure to perform the duties of your position, after being given written notice
and reasonable opportunity to cure such deficiency (but only if such deficiency
is subject to cure), or (vi) any material breach of this Agreement. For purposes
of this Agreement, “Good Reason” shall

 



 

mean an assignment of duties to you that are materially inconsistent with your
title and position, or any other action by the Company that results in a
significant diminution in your title, position, authority or responsibilities in
effect as of the date hereof; provided that to constitute “Good Reason,” (x) you
must inform the Company in writing of the event purporting to trigger Good
Reason within thirty (30) days of the initial occurrence of the event, (y) the
Company must fail to cure such circumstances within the thirty (30) day period
following receipt of written notice from you and (z) you must resign for Good
Reason within the fifteen-day period following the expiration of the Company’s
thirty-day cure period. Unless your resignation for Good Reason complies with
the foregoing, the grounds to terminate for Good Reason on account of such event
shall be irrevocably forfeited by you.

Confidential Information; Intellectual Property: You acknowledge and agree that,
as a result of your employment, you will have access to trade secrets and other
confidential or proprietary information of the Company and its customers and
vendors (“Confidential Information”). Such information includes, but is not
limited to: (i) customers and clients and customer or client lists, (ii)
accounting and business methods, (iii) services or products and the marketing of
such services and products, (iv) fees, costs and pricing structures, (v)
designs, (vi) analysis, (vii) drawings, photographs and reports, (viii) computer
software, including operating systems, applications and program listings, (ix)
flow charts, manuals and documentation, (x) databases, (xi) inventions, devices,
new developments, methods and processes, whether patentable or un-patentable and
whether or not reduced to practice, (xii) copyrightable works, (xiii) all
technology and trade secrets, and (xiv) all similar and related information in
whatever form. You agree that you shall not disclose or use at any time, either
during your employment with the Company or thereafter, any Confidential
Information, except to the extent that such disclosure or use is directly
related to the Company’s business, or unless required to by law, or unless and
to the extent that the Confidential Information in question has become generally
known to and available for use by the public other than as a result of your acts
or omissions to act. In addition, you further agree that any invention, design
or innovation that you conceive or devise from your use of Company time,
equipment, facilities or support services belong exclusively to the Company, and
that it may not be used for your personal benefit, the benefit of a competitor,
or for the benefit of any person or entity other than the Company.

Corporate Opportunities: Notwithstanding anything contained herein to the
contrary, you agree that, as a result of your employment, that you shall have a
duty and obligation to bring any “corporate opportunity” to the Company as such
duty to bring such opportunity is construed under the laws of the State of New
York.

Non-Solicitation; Non-Competition: During your employment and for a period of
twelve (12) months (the “No-Raid Period”) following your termination for any
reason you will not directly or indirectly solicit, induce or attempt to
influence any associate to leave the employment of the Company, nor will you
hire any such associate or assist any other person or entity in doing so (each
such activity, a “Raiding Activity”). During your employment and for a period of
twenty four (24) months following your termination for any reason, you will not,
directly or indirectly, work for or contribute to the efforts of any business
organization that competes, or plans to compete, with the Company or its
products, nor will you call on or otherwise attempt (or assist the attempt) to
solicit the business of any customer or client of the Company with whom you had
direct contact or supervisory authority (each such activity, a “Competitive
Activity”) in the 24-month period immediately preceding your separation (the
“Non-Competition Period”). You specifically acknowledge the reasonableness of
these postemployment restrictions, and along with the Company, authorize any
court of competent jurisdiction to reform these restrictions to the minimum
extent necessary, in the event such court finds any of these restrictions to be
unreasonable.

Nondisparagement: You agree not to make negative comments or otherwise disparage
the Company or its officers, directors, employees, shareholders, agents or
products other than in the good faith performance of your duties to the Company
while you are employed by the Company. The foregoing shall not be violated

 



 

by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

Company Property: Upon your termination of employment for any reason, you will
promptly return to the Company all Company-related documents, data and other
Company property within your possession or control.

Whistleblower: You understand that nothing contained in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

Trade Secrets: 18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

Disputes: Except as set forth in this paragraph, any dispute, claim or
difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration in accordance with the rules of the Federal
Mediation and Conciliation Service (“FMCS”). The arbitration will be held in New
York, New York unless you and the Company (each a “Party,” and jointly, the
“Parties”), mutually agree otherwise. Nothing contained in this “Disputes”
Section will be construed to limit or preclude a Party from bringing any action
in any court of competent the jurisdiction for injunctive or other provisional
relief to compel another party to comply with its obligations under this
Agreement or any other agreement between or among the Parties during the
pendency of the arbitration proceedings. Each Party shall bear its own costs and
fees of the arbitration, and the fees and expenses of the arbitrator will be
borne equally by the parties; provided,  however, that the arbitrator shall be
empowered to require any one or more of the Parties to bear all or any portion
of fees and expenses of the Parties and/or the fees and expenses of the
arbitrator in the event that the arbitrator determines such Party has acted in
bad faith. The arbitrator shall have the authority to award any remedy or relief
that a Court of the State of New York could order or grant. The decision and
award of the arbitrator shall be binding on all Parties. Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof. Each Party agrees that it will not file suit,
motion, petition or otherwise commence any legal action or proceeding for any
matter which is required to be submitted to arbitration as contemplated herein
except in connection with the enforcement of an award rendered by an arbitrator
and except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator.



 



 

Absence of Any Restrictions:  You represent, warrant, and agree  that (i) you
have not taken and will not take, and/or will return or (with the consent of
your former employer(s)) destroy without retaining copies, all proprietary and
confidential materials of your former employer(s); (ii) you will not use any
confidential, proprietary or trade secret information in violation of any
contractual or common-law obligation to your former employer(s); (iii) you are
not party to any agreement or subject to any policy applicable to you that would
prevent or restrict you from engaging in activities competitive with the
activities of your former employer(s) or from directly or indirectly soliciting
any employee, client or customer to leave the employ of, or transfer its
business away from, your former employer(s) or, if you are subject to such an
agreement or policy, you have complied and will comply with it; (iv) you have
not requested, solicited or encouraged, and will not request, solicit or
encourage, any employees or customers or clients of your former employer(s) to
join the Company or to leave your past employer(s) in violation of any
common-law obligation or duty to your past employer(s); and (v) you are not
subject to any agreement or policy that requires you to provide notice of
resignation to your prior employer(s) in order for such resignation to become
effective (or if you are subject to such agreement or policy, you have provided
notice, and the notice period will have elapsed before your scheduled start date
with the Company).  The effectiveness of this Agreement and the offer set forth
herein is conditioned in its entirety upon the completeness and accuracy of the
foregoing representations, warranties and agreement by you.

Entire Agreement: This Agreement (including those documents incorporated herein)
constitutes your entire agreement with the Company relating to the subject
matter hereof and amends and restates in its entirety any prior employment
agreement with the Company. 

Amendment. The provisions of this Agreement may be amended or waived only with
the prior written consent of you and the Company.

Governing Law: All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law in conflict with law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

Section 409A: The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In the event that any amount
due to you under this Agreement or other arrangement with the Company is deemed
to be deferred compensation pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended, the parties agree to make such amendments as are
necessary to comply with the requirements of Code Section 409A, so long as such
amendments maintain the original intent and economic benefit to you and the
Company of the applicable provision without violating the provisions of Code
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit that constitutes “nonqualified deferred compensation” upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if on the date of
termination you are deemed to be a “specified employee” within the meaning of
that term under Code Section 409A(a)(2)(B), then with regard to any payment or
the provision of any benefit that is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall not be made or provided until the date
which is the earlier of (A) the expiration of the six

 



 

(6)-month period measured from the date of such “separation from service”, and
(B) the date of your death, to the extent required under Code Section 409A. Upon
the expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Agreement (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and all remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. To the extent that reimbursements or
other in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (x) all expense or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you, (y) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (z) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. For purposes of Code
Section 409A, your right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. To the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

* * *

[signature pages follow]

 

 

 

 

 



 



 

/s/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sincerely:

WIDEOPENWEST, INC.

 

 

 

By:

/s/ Teresa Elder

Dated:

September 23, 2019

Name:Teresa Elder

Its:President & CEO

 

 

 

/s/ Bill Case

Dated:

September 13, 2019

Bill Case

 

 

 

 

